EXHIBIT 21.1 CEDAR REALTY TRUST, INC. SUBSIDIARIES OF THE REGISTRANT Entity Jurisdiction Academy Plaza L.L.C 1 Delaware Academy Plaza L.L.C. 2 Delaware Bloomfield Center Urban Renewal, LLC New Jersey Cedar 301 40th Street NE, LLC Delaware Cedar 6300 Oxford Avenue, LLC Delaware Cedar-Acquisition 1, LLC Delaware Cedar-Acquisition 10, LLC Delaware Cedar-Acquisition 3, LLC Delaware Cedar-Acquisition 5, LLC Delaware Cedar-Acquisition 6, LLC Delaware Cedar-Acquisition 7, LLC Delaware Cedar-Acquisition 8, LLC Delaware Cedar-Aston Center, LP Pennsylvania Cedar-AYR Town Center, LP Pennsylvania Cedar AYR Town Center LP, LLC Delaware Cedar-Bethel, LLC Delaware Cedar-Bergstrasse, LLC Delaware Cedar-Bloomsburg, LLC Delaware Cedar Brickyard, LLC Delaware Cedar Brickyard II, LLC Delaware Cedar-Bristol, LLC Delaware Cedar-Buffalo Road LLC Pennsylvania Cedar-Campbelltown, LLC Delaware Cedar-Camp Hill, LLC Delaware Cedar Camp Hill GP, LLC Delaware Cedar Carbondale, LLC Delaware Cedar-Carlisle, LLC Pennsylvania Cedar-Carll’s Corner, LLC Delaware Cedar Carmans, LLC Delaware Cedar-Carrollton LLC Delaware Cedar-Celina LLC Ohio Cedar Center Holdings L.L.C. 3 Delaware Cedar-Centerville Plaza LLC Ohio Cedar-Chestnut Street LLC Pennsylvania Cedar-Circle, LLC Delaware Cedar-Clock Tower, LLC DE, PA Cedar-Clyde LLC Ohio Cedar-Davis Road LLC Pennsylvania Entity Jurisdiction Cedar Dubois, LLC Delaware Cedar-Dunmore LLC Delaware Cedar East River Park, LLC DC, DE Cedar-Elmhurst, LLC Delaware Cedar-Fairfield Plaza LLC DE, CT Cedar-Fairview Commons, LLC Delaware Cedar-Fieldstone, LLC Delaware Cedar-Fieldstone SPE, LLC Delaware Cedar-Fieldstone Marketplace, LP Delaware Cedar-FL, LLC Delaware Cedar-Fort Washington LLC Delaware Cedar-Franklin Village 2 LLC Delaware Cedar-Franklin Village LLC Delaware Cedar-Fredericksburg UK, LLC Delaware Cedar-GD LLC Delaware Cedar-Glen Allen UK, LLC Delaware Cedar-Glenwood Holding, LLC Delaware Cedar Golden Triangle, LLC Delaware Cedar-Groton, LLC Delaware Cedar Halifax III, LLC Delaware Cedar Halifax II, LLC Delaware Cedar-Halifax Land, LLC Delaware Cedar Hamburg, LLC Delaware Cedar-Hamilton, LLC Delaware Cedar Huntingdon, LLC Delaware Cedar Hyattsville Holding, LLC Delaware Cedar-Hyattsville, LLC Delaware Cedar-Jordan Lane, LLC Delaware Cedar Kenley Village, LLC Delaware Cedar-Kings, LLC Delaware Cedar-Kutztown, LLC Delaware Cedar Lawndale, LLC Delaware Cedar Lender LLC Delaware Cedar-LGN TIC, LLC Delaware Cedar-Liberty Marketplace LLC Delaware Cedar Meadows Marketplace GP, LLC Delaware Cedar Meadows Marketplace LP, LLC Delaware Cedar-Meadows Marketplace, LP Delaware Cedar-Mechanicsburg LLC Delaware Cedar-Metro Square I, LLC Delaware Cedar-Metro Square II, LLC Delaware Cedar-Metro Square Loan, LLC Delaware Entity Jurisdiction Cedar-New London SPE, LLC Delaware Cedar-Norwood, LLC Delaware Cedar-Oakhurst, LLC Delaware Cedar Oakland Mills, LLC Delaware Cedar-Oak Ridge, LLC Delaware Cedar-Oregon Pike, LLC Delaware Cedar-Palmyra, LLC Delaware Cedar-PC Annex, LLC Delaware Cedar-PC Plaza, LLC Delaware Cedar PCP-New London, LLC Delaware Cedar PCP-San Souci, LLC Delaware Cedar-Pennsboro Commons, LP DE, PA Cedar Penn Square Tavern, LLC Delaware Cedar-Point Limited Partner, LLC Delaware Cedar-Pottsgrove, LLC Delaware Cedar-Pottsgrove General, LLC Delaware Cedar-Pottsgrove General II, LLC Delaware Cedar Quartermaster Holding, LLC Delaware Cedar Quartermaster, LLC Delaware Cedar Quartermaster, LLC Delaware Cedar Quartermaster II, LLC Delaware Cedar Quartermaster III, LLC Delaware Cedar Quartermaster IV, LLC Delaware Cedar Realty Trust, Inc. Maryland Cedar-Revere LLC Delaware Cedar-Richboro GP, LLC Delaware Cedar-Richboro LP, LLC Delaware Cedar-Riverview LLC Delaware Cedar-Riverview LP Pennsylvania Cedar-Roosevelt II, LLC Delaware Cedar-San Souci SPE, LLC Delaware Cedar Scott Town Center GP, LLC Delaware Cedar-Scott Town Center, LP Delaware Cedar-Second Member LLC Delaware Cedar Realty Trust Partnership, L.P. Delaware Cedar-Shore, LLC Delaware Cedar Southington Plaza, LLC Delaware Cedar-South Philadelphia II, LLC Delaware Cedar-South Philadelphia I, LLC Delaware Cedar-Stonehedge, LP Delaware Cedar Stonehedge Square GP, LLC Delaware Cedar Sunset Cross, LLC Delaware Entity Jurisdiction Cedar-Timpany, LLC Delaware Cedar Townfair, LLC Delaware Cedar Townfair Phase III, LLC Delaware Cedar-Trexler Hamilton, LLC Delaware Cedar-Trexler, LLC Delaware Cedar-Trexler Plaza 2, LLC Delaware Cedar-Trexler Plaza 3, LLC Delaware Cedar-Trexler SPE, LLC Delaware Cedar-Trindle Spring, LLC Delaware Cedar-Valley Plaza LLC Delaware Cedar-WAM EPHRATA, LLC Delaware Cedar-West Bridgewater, LLC Delaware Cedar-Yorktowne, LLC Delaware CIF-Fairport Associates, LLC Delaware CIF-Fairview Plaza Associates, LLC Delaware CIF Halifax Plaza Associates, LLC Delaware CIF Loyal Plaza Associates Corp. Delaware CIF-Newport Plaza Associates, LLC Delaware CIF-Pine Grove Pad Associates LLC Delaware CIF-Pine Grove Plaza Associates LLC Delaware Coliseum FF, LLC Virginia CSC Aston LLC Delaware CSC Colonial Commons GP LLC Delaware CSC Colonial Commons Holdings LLC Delaware CSC Colonial Commons LLC Delaware CSC Colonial Commons Partnership, L.P. Delaware CSC Colonial Commons Subtenant Holdings LLC Delaware CSC Colonial Commons Subtenant LLC Delaware CSC Franklin Village GP LLC Delaware CSC Franklin Village LP Delaware CSC-Riverview LLC Delaware East Little Creek KFC, LLC Virginia Fairport Associates, L.P. Delaware Fairview Plaza Associates, L.P. Delaware Fort Washington Fitness, L.P. Delaware Gold Star Plaza Associates Pennsylvania Gold Star Realty, Inc. Pennsylvania Greentree Road L.L.C. 1 Delaware Greentree Road L.L.C. 2 Delaware Halifax Plaza Associates, L.P. Delaware Hamilton FC Associates, L.P. Pennsylvania Lawndale III, LLC Delaware Entity Jurisdiction Lawndale II, LP Delaware Lawndale I, LP Delaware LGN Associates of New Jersey, L.P. New Jersey LGN-Rickson Corp. New Jersey Newport Plaza Associates, L.P. Delaware Oakland Mills Business Trust Maryland Pine Grove Pad Associates, LLC Delaware Pine Grove Plaza Associates, LLC Delaware Port Richmond L.L.C. 1 Delaware Port Richmond L.L.C. 2 Delaware Richboro CD Partners, L.P. Pennsylvania Selbridge Corp. Delaware Selbridge Property Holding Co, L.L.C. Pennsylvania Silver Circle Management Corp. Delaware Swede Square Associates II, LP Delaware Swede Square Associates LLC Delaware Swede Square Holdings LLC Delaware Swede Square DE LLC Delaware The Point Shopping Center LLC Delaware Virginia General Booth LLC Virginia Virginia Kempsville LLC Virginia Virginia Little Creek LLC Virginia Virginia Smithfield LLC Virginia Virginia Suffolk LLC Virginia Washington Center L.L.C. 1 Delaware Washington Center L.L.C. 2 Delaware
